DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-7 are drawn to a system for dynamically creating a nutritional scorecard based on a shopping list which is within the four statutory categories (i.e. machine).  Claims 8-14 are drawn to a method for dynamically creating a nutritional scorecard based on a shopping list which is within the four statutory categories (i.e. process).   Claims 15-20 are drawn to a non-transitory medium for dynamically creating a nutritional scorecard based on a shopping list which is within the four statutory categories (i.e. manufacture).   
Claims 1-7 (Group I) recite a system for dynamically creating a nutritional scorecard based on a shopping list comprising: 
a database holding nutritional content information; 
a server communicatively coupled to the database and configured to execute a nutritional analysis module that when executed: 
receives a list of grocery items selected by a user, 
retrieves a nutritional content information of each of the grocery items from the database, 
receives an indication of a set of supplementary items not present on the list, 
retrieves supplementary nutritional content information for each of the supplementary items from the database, 
aggregates the nutritional content information and the supplementary nutritional content information based on a set of nutrient categories applicable to the items in the list of groceries, and 
determines, based on the aggregation, nutrient category amounts from the set of nutrient categories that exceed a periodic allowance caution threshold and exceed a periodic allowance threshold, wherein the periodic allowance caution threshold is lower than the periodic allowance threshold, and 
a mobile computing device, comprising one or more sensors, communicatively coupled to the server and configured to execute a suggestion shopping module that when executed: 
identifies the set of supplementary items by the one or more sensors, transmits an indication of the set of supplementary items to the nutritional analysis module; 
receives the set of nutrient categories, and nutrient category amounts from the nutritional analysis module, 14Attorney Docket No.: 114826-97602 (2160US02) 
generates a graphical user interface providing an indication of the nutrient categories and nutrient category amounts that exceed the periodic allowance caution threshold and exceed the periodic allowance threshold.  
The bolded limitations, given the broadest reasonable interpretation, cover a mathematical concept and/or a certain method of organizing human activity because it recites mathematical relationships, formulas, equations, and/or mathematical calculations and/or fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any underlined limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 8-14 and 15-20 is identical as the abstract idea for Claims 1-7 (Group I), because the only difference between the claims is that they are directed towards different statutory categories. 
Dependent Claims 2-7, 9-14 and 16-20 include other limitations, for example Claims 2, 9 and 16 recite wherein the nutritional analysis module when executed further: identifies a grocery item, from the list of grocery items, with a nutrient category amount exceeding a proportional threshold, wherein the proportional threshold correlates to a proportion of the nutrient category amount, identifies a set of substitute grocery items for the grocery item based on a lowering of the nutrient category amount, wherein the items in the set of substitute grocery items lower the nutrient category amount, sends the set of substitute grocery items to the shopping assistant module, receives a selection of the set of substitute grocery items from the shopping assistant module, retrieves nutritional content information for the selection from the database, updates the nutrition category amounts, based on the nutritional content information of the selection, updates the indication of each of the set of nutrient categories based on the updated nutrition category amounts wherein the nutrition category amounts exceed the periodic allowance caution threshold or exceed the periodic allowance threshold, and send the updated indications to the mobile computing device for display on the graphical user interface, Claims 3, 10 and 17 recite wherein the set of substitute grocery items are based on historical purchase patterns, Claims 4, 11 and 18 recite wherein the periodic allowance caution threshold and periodic allowance threshold are based at least in part on reference daily intake values, Claims 5, 12 and 19 recite wherein the periodic allowance caution threshold and periodic allowance threshold are based at least in part on a dietary restriction based on health conditions, Claims 6 and 13 recite wherein the periodic allowance caution threshold and periodic allowance threshold are based at least in part on a plurality of people and a body size of each of the plurality of people, Claims 7, 14 and 20 recite wherein the one or more sensors comprise an imaging device configured to read universal product codes (UPC), quick response (QR) codes, and direct image capture, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 8 and 15.
The additional elements from claim 1 include: 
a database holding nutritional content information (apply it, MPEP § 2106.05(f)); 
a server communicatively coupled to the database (apply it, MPEP § 2106.05(f)) and configured to execute a nutritional analysis module that when executed: 
a mobile computing device, comprising one or more sensors, communicatively coupled to the server (apply it, MPEP § 2106.05(f)) and configured to execute a suggestion shopping module that when executed: 
by the one or more sensors (apply it, MPEP § 2106.05(f)), transmits an indication of the set of supplementary items to the nutritional analysis module (extra-solution activity, MPEP § 2106.05(g)); and
receives the set of nutrient categories, and nutrient category amounts from the nutritional analysis module (extra-solution activity, MPEP § 2106.05(g)). 14Attorney Docket No.: 114826-97602 (2160US02)
These additional elements in the independent claims are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a database, a server, mobile computing device, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0019] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving nutrient categories, which amounts to mere data gathering and/or the recitation of transmitting an indication, which amounts to an insignificant application, see MPEP 2106.05(g).
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0017-0019] and [0021] f the Specification discloses that the additional elements (i.e. database, server, mobile computing device) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving and transmitting data) that are well-understood, routine, and conventional activities previously known to the pertinent industry;
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives nutrient categories data, and transmits the indication data to the server over a network, for example the Internet;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of nutritional content data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing nutritional content information data in a database and/or electronic memory, and retrieving the nutritional content data from storage in order to recommend substitute or additional food items;
Dependent Claims 2-7, 9-14 and 16-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than electronic scanning or extracting data from a physical document (e.g. the sensor comprising an imaging device configured to read product codes, quick response codes or capture images feature of dependent Claims 7, 14 and 20).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamprath (U.S. Pub. No. 2013/0105565 A1) in view of Wayman (U.S. Pub. No. 2015/0206450 A1).

Regarding claim 1, Kamprath discloses a system for dynamically creating a nutritional scorecard based on a shopping list comprising: 
a database holding nutritional content information (Paragraphs [0024-0025] discuss the nutritional information used by the system including serving size, calories, calories from fat, total fat, saturated fat, trans fat, cholesterol, sodium, total carbohydrates, etc. being stored in a database.); 
a server communicatively coupled to the database and configured to execute a nutritional analysis module that when executed (Paragraph [0025] discusses a server that is connected to the database and a user device.): 
receives a list of food items selected by a user (Paragraphs [0006-0007] and [0048] discuss receiving grocery items selected by a user.), 
retrieves a nutritional content information of each of the food items from the database (Paragraph [0006-0007] discuss retrieve the food item information from a database (which as disclosed above includes nutritional information), 
receives an indication of a set of supplementary items not present on the list (Paragraph [0037] discusses the user being able to scan a barcode of food items in real time or take a picture of food to identify the food product.  It would be obvious to do this for multiple food items, as the same process would be done for each item, and would result in the same outcome each time (the food being added to the list).), 
retrieves supplementary nutritional content information for each of the supplementary items from the database (Paragraph [0042] discusses retrieving food product identification and product information from the database.), 
aggregates the nutritional content information and the supplementary nutritional content information based on a set of nutrient categories applicable to the items in the list of food (Paragraph [0029] discusses aggregating the nutrition information based on the user’s diet and nutritional information, such as a daily allowance of calories or sodium.), and 
determines, based on the aggregation, nutrient category amounts from the set of nutrient categories that exceed a periodic allowance caution threshold and exceed a periodic allowance threshold, wherein the periodic allowance caution threshold is lower than the periodic allowance threshold (Paragraph [0029] discusses warning a user if they are getting close to exceeding an allowed amount of a nutrient category for a specified time period, construed as a periodic allowance caution, and if the user is going over the allotted amount for the category for a time period, construed as a exceeding a periodic allowance threshold.), and 
a mobile computing device, comprising one or more sensors, communicatively coupled to the server and configured to execute a suggestion shopping module that when executed (Paragraph [0005] discusses a mobile computing device and paragraph [0035] discusses the user device including a camera, construed as a sensor.): 
identifies the set of supplementary items by the one or more sensors, transmits an indication of the set of supplementary items to the nutritional analysis module (Paragraphs [0035] and [0037] discuss using a camera on a smartphone to scan a barcode or take a picture of a food item, construed as identifying the items by one or more sensors and transmitting the data to the system.); 
receives the set of nutrient categories, and nutrient category amounts from the nutritional analysis module (Paragraphs [0035] and [0042] discuss retrieving food product identification and product information from the database.), 
14Attorney Docket No.: 114826-97602 (2160US02) generates a graphical user interface providing an indication of the nutrient categories and nutrient category amounts that exceed the periodic allowance caution threshold and exceed the periodic allowance threshold (Paragraphs [0029-0031] discusses the system displaying alerts if the user is close to or has exceeded a threshold for a particular nutrient category.);
but Kamprath does not appear to explicitly disclose:but bn
receiving a list of grocery items selected by a user and a grocery list.

Wayman teaches receiving a list of grocery items selected by a user and a grocery list (Paragraph [0042] discusses a shopper selecting a list of grocery items they have selected to purchase using a grocery list application.). 

Regarding claim 2, Kamprath does not appear to explicitly disclose:
identifying a grocery item, from the list of grocery items, with a nutrient category amount exceeding a proportional threshold, wherein the proportional threshold correlates to a proportion of the nutrient category amount, 
identifying a set of substitute food items for the grocery item based on a lowering of the nutrient category amount, wherein the items in the set of substitute grocery items lower the nutrient category amount, sends the set of substitute grocery items to the shopping assistant module, receives a selection of the set of substitute grocery items from the shopping assistant module, 
retrieving nutritional content information for the selection from the database, updates the nutrition category amounts, based on the nutritional content information of the selection, 
updating the indication of each of the set of nutrient categories based on the updated nutrition category amounts wherein the nutrition category amounts exceed the periodic allowance caution threshold or exceed the periodic allowance threshold, and 
sending the updated indications to the mobile computing device for display on the graphical user interface.

Wayman teaches:
identifying a grocery item, from the list of grocery items, with a nutrient category amount exceeding a proportional threshold, wherein the proportional threshold correlates to a proportion of the nutrient category amount (Paragraphs [0022-0023] and [0030-033] discuss that based on the user’s inputted diet plan information, the system can suggest substitutes for the selected item, such as a healthier item with lower calories if the user is trying to lose weight, interpreted as exceeding calorie threshold.), 
identifying a set of substitute food items for the grocery item based on a lowering of the nutrient category amount, wherein the items in the set of substitute grocery items lower the nutrient category amount, sends the set of substitute grocery items to the shopping assistant module, receives a selection of the set of substitute grocery items from the shopping assistant module (Paragraphs [0030-0033] discuss that based on the user’s inputted diet plan information, the system can suggest substitutes for the selected item, such as a healthier item with lower calories if the user is trying to lose weight, and the options are presented to the user for selection.), 
retrieving nutritional content information for the selection from the database, updates the nutrition category amounts, based on the nutritional content information of the selection (Paragraph [0032] discusses that the grocery list is updated after the selection, construed as including updating the nutritional information, and paragraph [0014] discusses calculating scores based on the user’s profile and diet.), 
updating the indication of each of the set of nutrient categories based on the updated nutrition category amounts wherein the nutrition category amounts exceed the periodic allowance caution threshold or exceed the periodic allowance threshold (Paragraph [0014] discusses the scoring system used to score the items on a user’s shopping list that are based on the user’s profile (paragraph [0036]).), and 
sending the updated indications to the mobile computing device for display on the graphical user interface (Paragraph [0019] discusses the score for each item and [0025] discusses updating the score after substituting one grocery item with a healthier option.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kamprath to include grocery items, as taught by Wayman, in order to make “it easier for individuals to make healthier food choices when grocery shopping (Wayman, Paragraph [0014]).”

Regarding claim 3, Kamprath does not appear to explicitly disclose wherein the set of substitute grocery items are based on historical purchase patterns;
but Wayman teaches wherein the set of substitute grocery items are based on historical purchase patterns (Paragraphs [0026-0027] discuss the substitute food items being based on the user’s profile that includes a shopping history of the user, construed as historical purchase patterns.).    
Therefore, it would have been obvious to modify Kamprath to include the substitute grocery items based on historical purchase patterns, as taught by Wayman, in order to “determine which brands the shopper prefers what items the shopper has purchased or tried in the past, and the like (Wayman, Paragraph [0027]).”

Regarding claim 4, Kamprath discloses wherein the periodic allowance caution threshold and periodic allowance threshold are based at least in part on reference daily intake values (Paragraphs [0024] and [0027] discuss the system using user-defined limits, such as 1diet and FDA recommended daily allowance level, construed as reference daily intake values.).  

Regarding claim 5, Kamprath discloses wherein the periodic allowance caution threshold and periodic allowance threshold are based at least in part on a dietary restriction based on health conditions (Paragraph [0026-0027] discuss the user’s dietary information including food and medical allergies, construed as dietary restriction based on health conditions.).  

Regarding claim 6, Kamprath discloses wherein the periodic allowance caution threshold and periodic allowance threshold are based at least in part on a plurality of people (Paragraph [0019] discusses the system being used for groups of people, such as a family or community.) and a body size of each of the plurality of people (Paragraphs [0019] and [0026] discuss the user’s dietary information may include weight and height, construed as body size.).  

Regarding claim 7, Kamprath discloses a the one or more sensors comprising an imaging device configured to read universal product codes (UPC), quick response (QR) codes, and direct image capture (Paragraph [0037] discusses the camera of the mobile device as a scanner to scan barcodes and QR codes (shown in figures 2A and 2B) and to take photographs to identify food.).
2025Attorney Docket No. 317EP.001US01
Claim 8 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.

Claim 9 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.

Claim 10 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 11 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Claim 12 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.

Claim 13 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  Claim 15 further recites a non-transitory computer readable medium, which is disclosed by Kamprath paragraph [0006].

Claim 16 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.

Claim 17 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 18 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Claim 19 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.

Claim 20 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782. The examiner can normally be reached 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686